COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Coleman and Senior Judge Cole
Argued at Richmond, Virginia


THOMAS ROWE HOPE
                                       MEMORANDUM OPINION * BY
v.        Record No. 1340-96-2       CHIEF JUDGE NORMAN K. MOON
                                           APRIL 22, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     James B. Wilkinson, Judge
          Patricia P. Nagel, Assistant Public Defender
          (David J. Johnson, Public Defender, on
          brief), for appellant.

          John K. Byrum, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Thomas Rowe Hope appeals his conviction of unlawful wounding

in violation of Code § 18.2-51.   Hope argues that the evidence

was insufficient to sustain his conviction.   We disagree and

affirm.

     In December, 1995, Hope was a temporary resident in the

apartment of Michael Foster to whom Hope paid fifty dollars a

week in rent.   As of December 22, 1995, Hope was in arrears more

than one hundred dollars.   On that day, Foster returned home at

approximately 5:30 p.m. from a Christmas party where he had

consumed three or four beers.    Hope arrived approximately one

hour later after having spent the day drinking with some friends.

 Hope's and Foster's testimony conflicts substantially as to the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
events that occurred during the remainder of the evening.

     According to Foster, he quarreled with Hope about the rent

that Hope owed him before Hope lay down on the floor and fell

asleep.   Foster testified that at 8:30 or 9:00 p.m., Hope

received a telephone call after which he and Foster again argued

about the rent.   Foster initially informed Hope that Hope would

have to leave the next day, but Foster then changed his mind and

ordered Hope to leave that evening.     Hope refused to leave and

Foster pushed Hope, causing him to fall backwards through a

partition separating the living room from the bedroom.
     Foster testified that he then began searching for his

cellular phone, but, unable to find it, he decided to open the

front door and to order Hope to leave.    Foster had trouble with

the lock, turned around, and "met" Hope who was armed with a

knife.    Hope and Foster struggled, and Foster was stabbed four to

five times in the stomach and side and once across the arm.

Foster eventually succeeded in disarming Hope, at which point he

realized that the bleeding from his arm was severe.    Foster told

Hope that he believed he was "bleeding to death" and asked him to

call 911.   Hope did so and undertook first aid measures until the

police arrived.   Upon their arrival, they discovered Hope and

Foster covered in blood and Hope administering first aid to

Foster, who was lying approximately six to seven feet from the

apartment's front door.

     Hope offered a substantially different scenario.     Hope

testified that after he returned to Foster's apartment on

                                - 2 -
December 22, 1995, the two did not argue about the rent, but

instead, Hope stated that he informed Foster that he was having

trouble finding work.   They then discussed Hope's plans for

relocating to quarters at the Salvation Army.    Hope testified

that after making a few calls he sat on the couch with Foster,

whereupon Foster requested that Hope return his apartment key.

Foster acted hostile and according to Hope, unsuccessfully

attempted to pick a fight with Hope.    Hope then went to sleep on

the floor.
       Hope awoke to discover Foster kicking him and telling him to

"get up."    As he attempted to get up, Foster grabbed him and

hurled him through a partition into the bedroom.   Hope stated

that Foster then threatened to kill him and that Foster then ran

out of the room and disappeared around a corner.   Hope testified,

and Foster confirmed, that on a separate occasion several weeks

earlier, Foster had threatened a mutual friend with a knife in

Foster's apartment and that the friend had fled.   Hope stated

that he feared Foster might also attack him with a knife and

consequently, he ran to the kitchen and grabbed a knife out of

the cutting block.   Hope testified that he then looked for

Foster, in order to make sure that Foster did not sneak up on

him.   Unable to locate him, Hope headed to the apartment door

with the intent of leaving, but found Foster blocking his exit.

According to Hope, Foster then charged him and a struggle ensued

during which Foster was stabbed several times.

       Hope testified that Foster stated "Tommy, I'm cut" and at

                                - 3 -
that point, he realized that "[Foster] was the friend [he] had

always known, he was changed."    According to Hope, the two then

ceased their struggle, and Hope called 911 and then administered

first aid.   Hope stated that he dragged Foster to the area near

the front door, "because it was a wide open space there."

     Subsequently, Hope was charged with feloniously, unlawfully,

and maliciously causing bodily injury to Foster in violation of

Code § 18.2-51 which provides:
          If any person maliciously shoot, stab, cut,
          or wound any person or by any means cause him
          bodily injury, with the intent to maim,
          disfigure, disable, or kill, he shall, except
          for where it is otherwise provided, be guilty
          of a Class 3 felony. If such act be done
          unlawfully but not maliciously, with the
          intent of the aforesaid, the offender shall
          be guilty of a Class 6 felony.

The jury found Hope guilty of the lesser included offense of

unlawful wounding, which requires that the Commonwealth prove

that Hope acted with the intent to maim, disfigure, disable, or

kill, but without malice.   See Miller v. Commonwealth, 5 Va. App.
22, 25, 359 S.E.2d 841, 843 (1987).

     On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.    Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).

Here, the record establishes that Hope armed himself with a knife

and went looking for Foster.   Upon finding Foster, Hope

approached him and whether with the intent of fleeing or

maliciously harming him, Hope repeatedly stabbed Foster, who was

                                 - 4 -
unarmed.

      Such actions do not constitute self-defense.   "A person only

has the privilege to exercise reasonable force to repel an

assault."   Foote v. Commonwealth, 11 Va. App. 61, 68, 396 S.E.2d
851, 856 (1990).   Further, the amount of force used must be

reasonable in relation to the threatened harm and cannot, except

for extreme cases, do serious bodily harm or endanger human life.

Id.   Holding that the evidence, viewed in the light most

favorable to the Commonwealth, was sufficient to sustain Hope's

conviction for unlawful wounding, we affirm.
                                                     Affirmed.




                               - 5 -